CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Bovie Medical Corporation Purchase, New York We hereby consent to the incorporation by reference in Registration Statement Number 333-195624 on Form S-8 and Registration Statement Number 333-200986 on Form S-3 of Bovie Medical Corporation, of our report dated February 27, 2015 on the consolidated financial statements of Bovie Medical Corporation as of and for the year ended December31, 2014, appearing in this Annual Report on Form 10-K /s/ Frazier & Deeter, LLC Frazier & Deeter, LLC Tampa, Florida October 31, 2016
